Opinion issued December 1, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00691-CV
____________

GOODMAN MANUFACTURING COMPANY, L.P., Appellant

V.

NORMAN A. RYGIELSKI, Appellee




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2003-37342




MEMORANDUM OPINION
          Appellant Goodman Manufacturing Company, L.P. has filed an unopposed
motion to dismiss its appeal.  No opinion has issued.  Accordingly, the motion is
granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.